FILED
                             NOT FOR PUBLICATION                             JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARVIN JOHANNE ALCON MARQUEZ,                     No. 14-73672
AKA Arvin Johanne Marquez,
                                                 Agency No. A206-407-319
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Arvin Johanne Alcon Marquez, a native and citizen of the Philippines,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal and protection under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Alcon Marquez

failed to establish that he was or would be persecuted on account of any protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the

REAL ID Act “requires that a protected ground represent ‘one central reason’ for

an asylum applicant’s persecution”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (“[a]n alien’s desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground”); Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001)

(personal retribution is not persecution on account of a protected ground). Thus,

Alcon Marquez’s withholding of removal claim fails.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Alcon Marquez failed to establish it is more likely than not he would be tortured at

the instigation of or with the acquiescence of the government if returned to the

Philippines. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-73672